—-In an action pursuant to the Emergency Housing Rent Control Law (§5, *704subd. 6; L. 1959, eh. 695) and the State Rent and Eviction Regulations (§ 71, subd. 4) issued thereunder to recover damages and attorney’s fees, on the ground that defendant has failed to use premises for the purpose for which eviction was sought and granted, the plaintiffs appeal from an order of the County Court, Nassau County, dated December 8, 1960, denying their motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Brennan, JJ., concur.